11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


In the matter of S.M., a juvenile,                         * From the County Court
                                                             at Law No. 1 of Bell County,
                                                             Trial Court No. 69,915.

No. 11-12-00203-CV                                         * April 11, 2013

                                                           * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.